Title: To George Washington from Thomas Jefferson, 28 April 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Apr. 28. 1793.

According to the intimation the other day, and indeed according to my own wish in a question, if not difficult, yet very important, I have the honor to inclose you a written opinion on the question Whether the U.S. ought to declare their treaties with France void, or suspended?
This contains my answer to the 2d 3d 4th 5th & 6th of the written queries.
The 1st had been before answered & acted on.
The 7th 8th 9th & 10th are questions on the Guarantee, which

it may possibly never be necessary to answer; or if we should be called on, we may then take due time to give in the answer, which must always be framed in a considerable degree on the circumstances existing at that moment.
The 4th page of the inclosed contains my answer to the 11th.
The 12th I answer by saying that if the nation of France shall ever reestablish such an officer as Regent (of which there is no appearance at present) I should be for receiving a minister from him: but I am not for doing it from any Regent, so christianed, and set up, by any other authority.
The 13th has been decided negatively.
I have the honor to be with the most entire respect & attachment, Sir, your most obedt & most humble servt

Th: Jefferson

